                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   DESHAUN ROBERTS, by and through
                                                                         11   his Guardian ad Litem, Jasmine Robinson,
United States District Court




                                                                                                                                                No. C 19-05280 WHA
                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12
                                                                         13     v.
                                                                                                                                                ORDER RE MOTION
                                                                         14   CITY OF SAN FRANCISCO, ALEX                                       TO DISMISS AND
                                                                              JAYSON, and DOES 1–25,                                            MOTION TO APPOINT
                                                                         15                                                                     GUARDIAN AD LITEM
                                                                                             Defendants.
                                                                         16                                                 /

                                                                         17                                           INTRODUCTION
                                                                         18          In this action for civil rights violation; battery; Bane Act violation; negligent hiring,
                                                                         19   supervision, and retention; and negligence, defendant Sheriff of the City of San Francisco
                                                                         20   moves to dismiss all claims of negligence. Plaintiff inmate moves to appoint his aunt as
                                                                         21   guardian ad litem. For the following reasons, both motions are GRANTED.
                                                                         22                                             STATEMENT
                                                                         23          On April 18, 2019, defendant Sheriff’s Deputy Alex Jayson physically attacked plaintiff
                                                                         24   inmate Deshaun Roberts in San Francisco County Jail #5. Roberts allegedly left his cell in the
                                                                         25   afternoon and Deputy Jayson ordered him to return. Roberts alleges that he felt he was being
                                                                         26   wrongly instructed to go back to his cell, so he asked for a grievance form and walked towards a
                                                                         27   table instead. Deputy Jayson allegedly began pushing Roberts to his cell which caused Roberts
                                                                         28   to slip off the staircase railings. Deputy Jayson then allegedly punched Roberts in the face and
                                                                          1   body before issuing multiple knee strikes to his stomach as he lay on the ground. Roberts alleges
                                                                          2   that he did not resist being detained during this entire period. Deputy Jayson alleges that he
                                                                          3   needed to gain Roberts’ compliance through physical control because Roberts verbally and
                                                                          4   physically resisted orders (Dkt. Nos. 1 at 34; 18 at 3).
                                                                          5          In June 2019, Roberts’ timely claim under Section 910 of the California Government
                                                                          6   Code against the City and County of San Francisco was rejected. In August 2019, Roberts
                                                                          7   filed this complaint claiming violation of fourth amendment rights; battery; Bane Act violation;
                                                                          8   negligent hiring, supervision, and retention; and negligence against defendants City of San
                                                                          9   Francisco, Sheriff Vicki Hennessey, Sheriff’s Deputy Alex Jayson, and DOES 125 (Dkt. No. 1
                                                                         10   at 1, 4). Defendants move to dismiss all claims of negligence against defendant Sheriff Vicki
                                                                         11   Hennessey. In October 2019, Roberts filed a motion to appoint guardian ad litem. This order
United States District Court
                               For the Northern District of California




                                                                         12   follows full briefing and oral argument.
                                                                         13                                                ANALYSIS
                                                                         14          To survive a motion to dismiss, a complaint must contain sufficient factual matter,
                                                                         15   accepted as true, to state a claim to relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S.
                                                                         16   662 (2009). A claim is facially plausible when there are sufficient factual allegations to draw a
                                                                         17   reasonable inference that defendants are liable for the misconduct alleged. Dismissal is only
                                                                         18   proper if there is either a “lack of cognizable legal theory” or “the absence of sufficient facts
                                                                         19   alleged under a cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F. 2d 696, 699
                                                                         20   (9th Cir. 1990).
                                                                         21          1.      PLAINTIFF FAILS TO ALLEGE NEGLIGENT HIRING, SUPERVISION
                                                                                             AND RETENTION AGAINST SHERIFF VICKI HENNESSEY.
                                                                         22
                                                                                     The Supreme Court of California has held that individual employees cannot be liable
                                                                         23
                                                                              to third parties for negligent hiring, supervision, and retention in the absence of a “special
                                                                         24
                                                                              relationship.” C.A. v. William S. Hart Union High Sch. Dist., 53 Cal. 4th 861, 869 (2012).
                                                                         25
                                                                              The situation here is quite different from the circumstances in which California courts have
                                                                         26
                                                                              found the existence of a “special relationship.” In C.A. v. William S. Hart Union High School
                                                                         27
                                                                              District, the Supreme Court of California held that school administrators could be individually
                                                                         28
                                                                              liable for their negligence in the hiring, supervision, and retention of a school employee who

                                                                                                                                 2
                                                                          1   sexually harassed and abused a student. The court grounded its holding in the “special
                                                                          2   relationship” between administrators and their students, which the court analogized to that
                                                                          3   between parents and their children. Id. At 869.
                                                                          4          In his fourth claim for relief, Roberts alleges that Sheriff Hennessey is liable for the
                                                                          5   negligent hiring, supervision, and retention of Deputy Jayson. In the opposition, Roberts
                                                                          6   contends that Sheriff Hennessey had a “special relationship” with him because he was an inmate
                                                                          7   at a San Francisco County jail that operates under Sheriff Hennessy control (Dkt. No. 11 at 4).
                                                                          8   He argues that the “comprehensive control over inmates/detainees exercised by San Francisco
                                                                          9   County jail personnel and Sheriff Hennessey in particular” created a duty to protect him from
                                                                         10   harm. Roberts contends that this duty included exercising care in the selection, retention,
                                                                         11   training, and supervision of employees like the school personnel in William S. Hart (ibid.).
United States District Court
                               For the Northern District of California




                                                                         12   This order disagrees.
                                                                         13          Roberts likens his relationship with Sheriff Hennessey to the prisoner and jailer in
                                                                         14   Giraldo v. Department of Corrections & Rehabilitation (Dkt. No. 11 at 6). That case was
                                                                         15   different, however, because it involved a sheriff’s deputy’s duty to prevent a foreseeable
                                                                         16   altercation among inmates. Giraldo v. Dep’t of Corr. & Rehab., 168 Cal. App. 4th 231, 245
                                                                         17   (2008). The relevant relationship for this order is between Sheriff Hennessey and Roberts, not
                                                                         18   Roberts and Deputy Jayson. Neither our court of appeals nor the Supreme Court of California
                                                                         19   recognize a “special relationship” between a sheriff and jail inmate. So too here. Roberts does
                                                                         20   not make any factual allegations showing that Sheriff Hennessey is liable for negligent hiring,
                                                                         21   supervision or retention. Because his allegations are conclusory and do not establish a “special
                                                                         22   relationship” between himself and Sheriff Hennessey, the motion to dismiss this claim is
                                                                         23   GRANTED WITH PREJUDICE.
                                                                         24          2.      ROBERTS FAILS TO STATE A CLAIM OF NEGLIGENCE
                                                                                             AGAINST SHERIFF VICKI HENNESSEY.
                                                                         25
                                                                                     In his fifth claim for relief, Roberts broadly alleges negligence against all defendants.
                                                                         26
                                                                              Roberts never identifies Sheriff Hennessey’s conduct, so apparently attempts to hold her
                                                                         27
                                                                              vicariously liable for Deputy Jayson’s alleged conduct. In the opposition, Roberts clarifies his
                                                                         28
                                                                              argument that Sheriff Hennessey is liable for negligence under Section 844.6(d) of the California

                                                                                                                                3
                                                                          1   Government Code. This is not the proper form. Furthermore, our court of appeals and the
                                                                          2   Supreme Court of California do not recognize the Code to extend to holding a sheriff vicariously
                                                                          3   liable for injury to a prisoner. This claim against Sheriff Hennessey, therefore, fails as a matter
                                                                          4   of law and the motion to dismiss this claim is GRANTED WITH PREJUDICE.
                                                                          5          3.      JASMINE ROBINSON IS APPOINTED GUARDIAN AD LITEM.
                                                                          6          Roberts moves to appoint his aunt, Jasmine Robinson, as guardian ad litem (Dkt. No.
                                                                          7   10). The defendants do no oppose this motion (Dkt. No. 13). Robinson has provided a sworn
                                                                          8   statement that she consents to act as Roberts’ guardian ad litem and that Roberts has been
                                                                          9   adjudicated mentally incompetent to stand trial by the Contra Costa County Superior Court
                                                                         10   (Dkt. No. 10-1). That decision has not been appended to the motion. Still, in light of the
                                                                         11   representations made under oath by Robinson that Roberts is mentally incompetent to represent
United States District Court
                               For the Northern District of California




                                                                         12   his own interests in this action, that he has no other general guardian, and that she accepts the
                                                                         13   responsibility, the motion that Jasmine Robinson be appointed guardian ad litem for Deshaun
                                                                         14   Roberts is GRANTED. In future filings, the caption should be revised so that it is in accordance
                                                                         15   with this order.
                                                                         16                                            CONCLUSION
                                                                         17          To the extent above, the motion to dismiss is GRANTED and the motion to appoint
                                                                         18   guardian ad litem is GRANTED.
                                                                         19
                                                                         20          IT IS SO ORDERED.
                                                                         21
                                                                         22   Dated: November 14, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                         23                                                        UNITED STATES DISTRICT JUDGE
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               4
